MEMORANDUM ***
Mehran Montazer petitions for review of the Board of Immigration Appeals’ denial of his motion to reopen. We dismiss the petition for lack of jurisdiction.
In the first place, we lack jurisdiction over Montazer’s petition because he is an aggravated felon.1 See IIRIRA2 § 309(c)(4)(G); Alfaro-Reyes v. INS, 224 F.3d 916, 920-21 (9th Cir.2000); Magana-Pizano v. INS, 200 F.3d 603, 607 (9th Cir.1999). The fact that this is a motion to reopen does not affect the picture. See Briseno v. INS, 192 F.3d 1320, 1323 (9th Cir.1999); Sarmadi v. INS, 121 F.3d 1319, 1322 (9th Cir.1997). Nor does the fact that the motion to reopen was for the purpose of spelling out a CAT3 claim. See Sarmadi, 121 F.3d at 1321; cf. Khourassany v. INS, 208 F.3d 1096, 1099-1100 (9th Cir.2000) (motion to reopen for CAT claim *603treated the same as a final order for removal).4
Petition DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We so determined in Montazer's appeal from the BIA's initial decision to deny relief on the merits. See Montazer v. INS, No. 97-71223, 1997 WL 33620087 (9th Cir. Apr.21, 2000).


. Illegal Immigration Reform and Immigrant Responsibility Act of 1996 Pub.L. 104-208, 110 Stat. 3009 (codified as amended in scattered sections of 8 U.S.C. and 18 U.S.C.). Section 309 appears at 110 Stat. 3009, 3009-625-27.


. United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, G.A. Res. 39/46, U.N. GAOR, 39th Sess., Supp. No. 51, at 197, U.N. Doc. A/RES/39/46 (1984).


. In addition, we do not have jurisdiction to consider Montazer's claim that the BIA should have sua sponte reopened his case. See Guzman v. INS, 318 F.3d 911, 914 n. 4 (9th Cir.2003); Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).